Exhibit 10.23

EXECUTION COPY

AMENDED AND RESTATED

BORROWER PLEDGE AND SECURITY AGREEMENT

This AMENDED AND RESTATED BORROWER PLEDGE AND SECURITY AGREEMENT, dated as of
January 1, 2007 (amending, restating, consolidating and combining in their
entirety each of the Existing Security Agreements (terms used herein have the
meanings set forth in or incorporated by reference in Article I), and as
otherwise amended, supplemented, amended and restated or otherwise modified from
time to time, this “Security Agreement”), is made by REDDY ICE CORPORATION, a
Nevada corporation (the “Grantor”), in favor of CREDIT SUISSE, CAYMAN ISLANDS
BRANCH (f/k/a Credit Suisse First Boston, acting through its Cayman Islands
Branch) (“CS”), as administrative agent (together with its successor(s) thereto
in such capacity, the “Administrative Agent”) for each of the Secured Parties.

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement, dated as of August 15, 2003 (as
amended, supplemented, amended and restated or otherwise modified on or prior to
the date hereof (including pursuant to the First Amendment and Assumption
Agreement, dated as of January 1, 2007 (the “First Amendment”)), the “Existing
Credit Agreement”, and as further amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Grantor, as the Borrower, the Lenders, the Administrative Agent, Canadian
Imperial Bank of Commerce and Bear Stearns Corporate Lending Inc., as the
Co-Syndication Agents, and CIBC World Markets Corp., CS and Bear, Stearns & Co.
Inc., as the Lead Arrangers and Joint-Book-Runners, the Lenders and the Issuers
have extended Commitments to make Credit Extensions to the Grantor;

WHEREAS, prior to the date hereof (a) Reddy Ice Group, Inc. (the “Existing
Borrower”) entered into the Borrower Pledge and Security Agreement, dated as of
August 15, 2003 (as amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Existing Borrower Pledge and Security
Agreement”), in favor of the Administrative Agent, and (b) (i) the Grantor and
(ii) each of Southern Bottled Water Company, Inc., a Nevada corporation, Cassco
Ice & Cold Storage, Inc., a Virginia corporation, and Reddy Ice IP, Inc., a
Nevada corporation (collectively, the “Target Subsidiaries”) entered into the
Subsidiary Pledge and Security Agreement, dated as of August 15, 2003 (as
amended, supplemented, amended and restated or otherwise modified prior to the
date hereof, the “Existing Subsidiary Pledge and Security Agreement”, together
with the Existing Borrower Pledge and Security Agreement, the “Existing Security
Agreements”), in favor of the Administrative Agent; and

WHEREAS, pursuant to the First Amendment, the Grantor has requested that the
Existing Security Agreements be amended, restated, consolidated and combined in
their entirety to read as hereinafter set forth in this Security Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:


--------------------------------------------------------------------------------


ARTICLE I
DEFINITIONS

SECTION 1.1  Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Collateral” is defined in Section 2.1.

“Collateral Account” is defined in clause (b) of Section 4.3.

“Computer Hardware and Software Collateral” means:

(a)           all computer and other electronic data processing hardware,
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories and all peripheral devices and other related computer
hardware;

(b)           all software programs (including both source code, object code and
all related applications and data files), whether now owned, licensed or leased
or hereafter acquired by the Grantor, designed for use on the computers and
electronic data processing hardware described in clause (a) above;

(c)           all firmware associated therewith;

(d)           all documentation (including flow charts, logic diagrams, manuals,
guides and specifications) with respect to such hardware, software and firmware
described in the preceding clauses (a) through (c); and

(e)           all rights with respect to all of the foregoing, including any and
all copyrights, licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications and any substitutions, replacements,
additions or model conversions of any of the foregoing.

“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Administrative Agent which provides for the Administrative
Agent to have “control” (as defined in Section 8-106 of the UCC, as such term
relates to investment property (other than certificated securities or commodity
contracts), or as used in Section 9-106 of the UCC, as such term relates to
commodity contracts).

“Copyright Collateral” means all copyrights of the Grantor, whether statutory or
common law, registered or unregistered and whether published or unpublished, now
or hereafter in force throughout the world including all of the Grantor’s
rights, titles and interests in and to all copyrights registered in the United
States Copyright Office or anywhere else in the world and

2


--------------------------------------------------------------------------------


also including the copyrights referred to in Item A of Schedule V hereto, and
registrations and recordings thereof and all applications for registration
thereof, whether pending or in preparation, all copyright licenses, including
each copyright license referred to in Item B of Schedule V hereto.

“Credit Agreement” is defined in the first recital.

“CS” is defined in the preamble.

“Distributions” means all non-cash dividends paid on Capital Securities
constituting Collateral, non-cash liquidating dividends paid on Capital
Securities constituting Collateral, shares of Capital Securities constituting
Collateral resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other non-cash distributions (whether similar or
dissimilar to the foregoing) on or with respect to any Capital Securities
constituting Collateral, but excluding Dividends.

“Dividends” means cash dividends and cash distributions with respect to any
Capital Securities constituting Collateral that are not a liquidating dividend.

“Existing Borrower” is defined in the second recital.

“Existing Borrower Pledge and Security Agreement” is defined in the second
recital.

“Existing Credit Agreement” is defined in the first recital.

“Existing Subsidiary Pledge and Security Agreement” is defined in the second
recital.

“Existing Security Agreements” is defined in the second recital.

“First Amendment” is defined in the first recital.

“Grantor” is defined in the preamble.

“Inchoate Liens” means Liens of the type set forth in clauses (f), (g), (h), (j)
and (k) of Section 7.2.3 of the Credit Agreement.

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

“Patent Collateral” means:

(a)           all letters patent and applications for letters patent throughout
the world, including all patent applications in preparation for filing and each
patent and patent application referred to in Item A of Schedule III hereto;

(b)           all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a); and

3


--------------------------------------------------------------------------------


(c)           all patent licenses, and other agreements providing the Grantor
with the right to use any items of the type referred to in clauses (a) and (b)
above, including each patent license referred to in Item B of Schedule III
hereto.

“Receivables” is defined in clause (c) of Section 2.1.

“Related Contracts” is defined in clause (c) of Section 2.1.

“Securities Act” is defined in clause (a) of Section 6.2.

“Security Agreement” is defined in the preamble.

“Target Subsidiaries” is defined in the second recital.

“Trademark Collateral” means:

(a)           (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired including those referred to in Item A of
Schedule IV hereto, whether currently in use or not, all registrations and
recordings thereof and all applications in connection therewith, whether pending
or in preparation for filing, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any office
or agency of the United States of America or any State thereof or any other
country or political subdivision thereof or otherwise, and all common-law rights
relating to the foregoing, and (ii) the right to obtain all reissues, extensions
or renewals of the foregoing (collectively referred to as the “Trademark”);

(b)           all Trademark licenses for the grant by or to the Grantor of any
right to use any Trademark, including each Trademark license referred to in Item
B of Schedule IV hereto;

(c)           all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b); and

(d)           the right to sue third parties for past, present and future
infringements of any Trademark Collateral described in clause (a) and, to the
extent applicable, clause (b).

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
the Grantor (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all documents and things embodying, incorporating or referring
in any way to such Trade Secret, all Trade Secret licenses, including each Trade
Secret license referred to in Schedule VI hereto.

4


--------------------------------------------------------------------------------


SECTION 1.2  Credit Agreement Definitions.  Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 1.3  UCC Definitions.  Unless otherwise defined herein or in the Credit
Agreement or the context otherwise requires, terms for which meanings are
provided in the UCC are used in this Security Agreement (whether or not
capitalized herein), including its preamble and recitals, with such meanings.

ARTICLE II
SECURITY INTEREST

SECTION 2.1  Grant of Security Interest.  The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, and hereby reconfirms its grant to the Administrative Agent for
its benefit and the ratable benefit of each other Secured Party of, a continuing
security interest in all of the Grantor’s following property, whether tangible
or intangible, whether now or hereafter existing, owned or acquired by the
Grantor, and wherever located (collectively, the “Collateral”):

(a)           (i) all investment property in which the Grantor has an interest
(including the Capital Securities of each issuer of such Capital Securities
described in Schedule I hereto) and (ii) all other Capital Securities which are
interests in limited liability companies or partnerships in which the Grantor
has an interest (including the Capital Securities of each issuer of such Capital
Securities described in Schedule I hereto), in each case together with Dividends
and Distributions payable in respect of the Collateral described in the
foregoing clauses (a)(i) and (a)(ii);

(b)           all goods, including all equipment and inventory in all of its
forms;

(c)           all accounts, contracts, contract rights, chattel paper,
documents, instruments, promissory notes and general intangibles (including tax
refunds and all payment intangibles), whether or not arising out of or in
connection with the sale or lease of goods or the rendering of services, and all
rights in and to all security agreements, guaranties, leases and other contracts
securing or otherwise relating to any such accounts, contracts, contract rights,
chattel paper, documents, instruments, promissory notes, general intangibles and
payment intangibles (all of the foregoing collectively referred to as the
“Receivables”, and any and all such security agreements, guaranties, leases and
other contracts collectively referred to as the “Related Contracts”);

(d)           all Intellectual Property Collateral;

(e)           all deposit accounts;

(f)            all letter of credit rights;

(g)           all commercial tort claims in which the Grantor has rights
(including as a plaintiff);

5


--------------------------------------------------------------------------------


(h)           the Collateral Account, all cash, checks, drafts, notes, bills of
exchange, money orders, other like instruments and all investment property held
in the Collateral Account (or in any sub-account thereof) and all interest and
earnings in respect thereof;

(i)            all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;

(j)            all other property and rights of every kind and description and
interests therein; and

(k)           all products, offspring, rents, issues, profits, returns, income,
supporting obligations and proceeds of and from any and all of the foregoing
Collateral (including proceeds which constitute property of the types described
in clauses (a) through (j), and, to the extent not otherwise included, all
payments under insurance (whether or not the Administrative Agent is the loss
payee thereof), or any indemnity, warranty or guaranty, payable by reason of
loss or damage to or otherwise with respect to any of the foregoing Collateral).

Notwithstanding the foregoing, “Collateral” shall not include (i) the Grantor’s
real property interests, (ii) any general intangibles or other rights arising
under any contracts, instruments, licenses or other documents as to which the
grant of a security interest would (A) constitute a violation of a valid and
enforceable restriction in favor of a third party on such grant, unless and
until any required consents shall have been obtained, or (B) give any other
party to such contract, instrument, license or other document the right to
terminate its obligations thereunder, (iii) investment property consisting of
Capital Securities of an issuer that is a Foreign Subsidiary (other than a
Foreign Subsidiary that (i) is treated as a partnership under the Code or (ii)
is not treated as an entity that is separate from (A) such Grantor; (B) any
Person that is treated as a partnership under the Code or (C) any “United States
person” (as defined in Section 7701(a)(30) of the Code)) of such Grantor, in
excess of 65% of the total combined voting power of all Capital Securities of
each such Foreign Subsidiary, (iv) any asset, the granting of a security
interest in which would be void or illegal under any applicable governmental
law, rule or regulation, or pursuant thereto would result in, or permit the
termination of, such asset, or (v) any asset subject to a Lien permitted by
Section 7.2.3 of the Credit Agreement (other than Liens in favor of the
Administrative Agent) to the extent that the grant of other Liens on such asset
(A) would result in a breach or violation of, or constitute a default under, the
agreement or instrument governing such permitted Lien, (B) would result in the
loss of use of such asset or (C) would permit the holder of such permitted Lien
to terminate the Grantor’s use of such asset.

SECTION 2.2  Security for Obligations.  This Security Agreement and the
Collateral in which the Administrative Agent for the benefit of the Secured
Parties is granted a security interest hereunder by the Grantor secure the
payment of all Obligations now or hereafter existing.

SECTION 2.3  Grantor Remains Liable.  Anything herein to the contrary
notwithstanding

6


--------------------------------------------------------------------------------


(a)           the Grantor will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of its duties and obligations under such contracts and agreements to the same
extent as if this Security Agreement had not been executed;

(b)           the exercise by the Administrative Agent of any of its rights
hereunder will not release the Grantor from any of its duties or obligations
under any such contracts or agreements included in the Collateral; and

(c)           no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of the security
interests granted by this Security Agreement, nor will any Secured Party be
obligated to perform any of the obligations or duties of the Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

SECTION 2.4  Security Interest Absolute, etc.  This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date or until otherwise released in accordance with Section 7.5. 
All rights of the Secured Parties and the security interests granted to the
Administrative Agent (for its benefit and the ratable benefit of each other
Secured Party) hereunder, and all obligations of the Grantor hereunder, shall,
in each case, be absolute, unconditional and irrevocable irrespective of:

(a)           any lack of validity, legality or enforceability of any Loan
Document;

(b)           the failure of any Secured Party (i) to assert any claim or demand
or to enforce any right or remedy against any Obligor or any other Person
(including any other Guarantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Guarantor) of, or collateral securing, any Obligations;

(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Obligations, or any other extension,
compromise or renewal of any Obligation;

(d)           any reduction, limitation, impairment or termination of any
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Obligations or otherwise;

(e)           any amendment to, rescission, waiver, or other modification of, or
any consent to or departure from, any of the terms of any Loan Document;

(f)            any addition, exchange or release of any collateral or of any
Person that is (or will become) a guarantor (including the Grantor) of the
Obligations, or any surrender

7


--------------------------------------------------------------------------------


or non-perfection of any collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by any
Secured Party securing any of the Obligations; or

(g)           any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor, any surety or
any guarantor.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into the Credit Agreement and
make Credit Extensions thereunder, and to induce Secured Parties to enter into
Rate Protection Agreements, the Grantor represents and warrants to each Secured
Party as set forth below.

SECTION 3.1  As to Capital Securities of Subsidiaries.  With respect to any
Subsidiary of the Grantor that is

(a)           a corporation, business trust, joint stock company or similar
Person, all Capital Securities issued by such Subsidiary are duly authorized and
validly issued, fully paid and non-assessable, and represented by a certificate;
and

(b)           a partnership or limited liability company, no Capital Securities
issued by such Subsidiary (i) are dealt in or traded on securities exchanges or
in securities markets, (ii) expressly provide that such Capital Securities are a
security governed by Article 8 of the UCC or (iii) are held in a securities
account.

The percentage of the issued and outstanding Capital Securities of each
Subsidiary pledged by the Grantor hereunder is as set forth on Schedule I
hereto.

SECTION 3.2  Grantor Name, Location, etc.  The jurisdiction in which the Grantor
is located for purposes of Sections 9-301 and 9-307 of the UCC is set forth in
Item A of Schedule II hereto. Set forth in Item B of Schedule II is each
location a secured party would have filed a UCC financing statement in the last
five years prior to the date hereof to perfect a security interest in equipment,
inventory and general intangibles owned by the Grantor.  The Grantor does not
have any trade names other than those set forth in Item C of Schedule II
hereto.  During the four months preceding the date hereof, the Grantor has not
been known by any legal name different from the one set forth on the signature
page hereto, nor has the Grantor been the subject of any merger or other
corporate reorganization, except as set forth in Item D of Schedule II hereto. 
The name set forth on the signature page is the true and correct name of the
Grantor.  The Grantor’s federal taxpayer identification number is (and, during
the four months preceding the date hereof, the Grantor has not had a federal
taxpayer identification number different from that) set forth in Item E of
Schedule II hereto.  The Grantor is not a party to any material federal, state
or local government contract except as set forth in Item F of Schedule II
hereto.  The Grantor does not maintain any deposit accounts with any Person
except as set forth in Item G of Schedule II hereto.

8


--------------------------------------------------------------------------------


SECTION 3.3  Ownership, No Liens, etc.  The Grantor owns its Collateral free and
clear of any Lien, except for (a) Liens created by this Security Agreement, (b)
Inchoate Liens and, (c) in the case of Collateral other than the Capital
Securities of each Subsidiary pledged hereunder, Liens permitted by Section
7.2.3 of the Credit Agreement.  No effective financing statement or other filing
similar in effect covering any Collateral is on file in any recording office,
except those filed in favor of the Administrative Agent relating to this
Security Agreement or those filed in connection with Liens permitted by Section
7.2.3 of the Credit Agreement or as to which a duly executed termination
statement relating to such financing statement or other instrument has been
delivered to the Administrative Agent on the Closing Date.

SECTION 3.4  Possession of Inventory, etc.  Except with respect to the Grantor’s
automated ice production and packaging system known under the Trademark “THE ICE
FACTORY”, the Grantor’s ice merchandisers located at certain of the Grantor’s
customer locations and the Grantor’s ice product inventory located at certain
third party warehouses, the Grantor agrees that it will maintain exclusive
possession of its goods, instruments, promissory notes and inventory, other than
(a) inventory in transit in the ordinary course of business, (b) inventory which
is in the possession or control of a warehouseman, bailee agent or other Person
(other than a Person controlled by or under common control with the Grantor)
that has been notified of the security interest created in favor of the Secured
Parties pursuant to this Security Agreement, and has agreed to hold such
inventory subject to the Secured Parties’ Lien and waive any Lien held by it
against such inventory, and (c) instruments or promissory notes that have been
delivered to the Administrative Agent pursuant to Section 3.5.

SECTION 3.5  Negotiable Documents, Instruments and Chattel Paper.  The Grantor
has delivered to the Administrative Agent possession of all originals of all
negotiable documents, instruments, promissory notes and chattel paper owned or
held by the Grantor on the Closing Date with a value in excess of $500,000.

SECTION 3.6  Intellectual Property Collateral.  With respect to any Intellectual
Property Collateral the loss, impairment or infringement of which could
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), business, operations, assets, liabilities (contingent
or otherwise) or properties of the Obligors taken as a whole:

(a)           such Intellectual Property Collateral is subsisting and has not
been adjudged invalid or unenforceable, in whole or in part;

(b)           such Intellectual Property Collateral is valid and enforceable;

(c)           the Grantor has made all necessary filings and recordations to
protect its interest in such Intellectual Property Collateral, including
recordations of all of its interests in the Patent Collateral and Trademark
Collateral in the United States Patent and Trademark Office and (subject to the
terms of the Credit Agreement) in corresponding offices throughout the world,
and its claims to the Copyright Collateral in the United States Copyright Office
and (subject to the terms of the Credit Agreement) in corresponding offices
throughout the world;

9


--------------------------------------------------------------------------------


(d)           the Grantor is the exclusive owner of the entire and unencumbered
right, title and interest in and to such Intellectual Property Collateral and no
claim has been made that the use of such Intellectual Property Collateral does
or may violate the asserted rights of any third party; and

(e)           the Grantor has performed and will continue to perform all acts
and has paid and will continue to pay all required fees and taxes to maintain
each and every such item of Intellectual Property Collateral in full force and
effect.

Except as would not have a Material Adverse Effect, the Grantor owns directly or
is entitled to use by license or otherwise, all patents, Trademarks, Trade
Secrets, copyrights, mask works, licenses, technology, know-how, processes and
rights with respect to any of the foregoing used in, necessary for or of
importance to the conduct of the Grantor’s business.

SECTION 3.7  Validity, etc.  This Security Agreement creates a valid security
interest in the Collateral securing the payment of the Obligations.  The Grantor
has filed or caused to be filed all Filing Statements in the appropriate offices
therefor (or has authenticated and delivered to the Administrative Agent Filing
Statements suitable for filing in such offices) and has taken all of the actions
necessary to create perfected and (in the case of Collateral consisting of the
Capital Securities of each Subsidiary pledged hereunder, subject to Inchoate
Liens, and in the case of all other Collateral, subject to Section 7.2.3 of the
Credit Agreement) first-priority security interests in the applicable Collateral
(other than (i) Deposit Accounts, (ii) cash and (iii) negotiable documents,
instruments, promissory notes and chattel paper with a value of less than
$500,000).

SECTION 3.8  Authorization, Approval, etc.  Except as have been, or on the
Effective Date will be, obtained or made and are, or on the Effective Date will
be, in full force and effect and except (i) with respect to any securities
issued by a Subsidiary of the Grantor, as may be required in connection with a
disposition of such securities by laws affecting the offering and sale of
securities generally and (ii) any “change of control” or similar filings
required by any Governmental Authority, no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority is
required either

(a)           for the grant by the Grantor of the security interest granted
hereby, the pledge by the Grantor of any Collateral pursuant hereto or for the
execution, delivery and performance of this Security Agreement by the Grantor;

(b)           for the perfection of the Administrative Agent of its rights
hereunder (other than with respect to filings for the perfection of security
interests that will not be made on the Closing Date but delivered to the
Administrative Agent for filing on the Closing Date); or

(c)           for the exercise by the Administrative Agent of the voting or
other rights provided for in this Security Agreement.

10


--------------------------------------------------------------------------------


ARTICLE IV
COVENANTS

The Grantor covenants and agrees that, until the Termination Date, the Grantor
will perform, comply with and be bound by the obligations set forth below.

SECTION 4.1  As to Investment Property, etc.

SECTION 4.1.1.  Capital Securities of Subsidiaries.  The Grantor will not allow
any of its Subsidiaries that is

(a)           a corporation, business trust, joint stock company or similar
Person, to issue uncertificated securities; and

(b)           a partnership or limited liability company, to (i) issue Capital
Securities that are to be dealt in or traded on securities exchanges or in
securities markets, (ii) expressly provide in its Organic Documents that its
Capital Securities are securities governed by Article 8 of the UCC, or
(iii) place such Subsidiary’s Capital Securities in a securities account;
provided that such Grantor may allow any Subsidiaries to take any of the actions
set forth in clauses (i), (ii) or (iii) so long as the Administrative Agent has
received evidence satisfactory to it that it has a perfected, first-priority
security interest in such Capital Securities (subject to Inchoate Liens).

SECTION 4.1.2.  Investment Property (other than Certificated Securities).  With
respect to any investment property (other than certificated securities) owned by
the Grantor, the Grantor will cause a Control Agreement relating to such
investment property to be executed and delivered by the Grantor and the
applicable financial intermediary in favor of the Administrative Agent.

SECTION 4.1.3.  Stock Powers, etc.  The Grantor agrees that all certificated
securities delivered by the Grantor pursuant to this Security Agreement will be
accompanied by duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Administrative Agent.

SECTION 4.1.4.  Continuous Pledge.  The Grantor will (subject to the terms of
the Credit Agreement) deliver to the Administrative Agent and at all times keep
pledged to the Administrative Agent pursuant hereto, on a first-priority
(subject to Section 7.2.3 of the Credit Agreement), perfected basis all
investment property constituting Collateral, all payment intangibles to the
extent they are evidenced by a document, instrument, promissory note or chattel
paper and, following an Event of Default, all interest and principal with
respect to such payment intangibles, all Dividends and Distributions with
respect to investment property constituting Collateral, and all proceeds and
rights from time to time received by or distributable to the Grantor in respect
of any of the foregoing Collateral.  The Grantor agrees that it will, promptly
following receipt thereof, deliver to the Administrative Agent possession of all
originals of negotiable documents, instruments, promissory notes and chattel
paper with a value in excess of $500,000 that it acquires following the Closing
Date.

SECTION 4.1.5.  Voting Rights; Dividends, etc.  The Grantor agrees:

11


--------------------------------------------------------------------------------


(a)           promptly upon receipt of notice of the occurrence and continuance
of an Event of Default from the Administrative Agent and without any request
therefor by the Administrative Agent, so long as such Event of Default shall
continue, to deliver (properly endorsed where required hereby or requested by
the Administrative Agent) to the Administrative Agent all Dividends and
Distributions with respect to investment property, all interest, principal,
other cash payments on payment intangibles, and all proceeds of the Collateral,
in each case thereafter received by the Grantor, all of which shall be held by
the Administrative Agent as additional Collateral; and

(b)           with respect to Collateral consisting of general partner interests
or limited liability company interests, to use commercially reasonable efforts
to permit modifications to the respective Organic Documents to admit the
Administrative Agent as a general partner or member, respectively, immediately
upon the occurrence and during the continuance of an Event of Default and so
long as the Administrative Agent has notified the Grantor of the Administrative
Agent’s intention to exercise its voting power under this clause,

(i)            that the Administrative Agent may exercise (to the exclusion of
the Grantor) the voting power and all other incidental rights of ownership with
respect to any investment property constituting Collateral and the Grantor
hereby grants the Administrative Agent an irrevocable proxy, exercisable under
such circumstances, to vote such investment property; and

(ii)           to promptly deliver to the Administrative Agent such additional
proxies and other documents as may be necessary to allow the Administrative
Agent to exercise such voting power.

All Dividends, Distributions, interest, principal, cash payments, payment
intangibles and proceeds which may at any time and from time to time be held by
the Grantor but which the Grantor is then obligated to deliver to the
Administrative Agent, shall, until delivery to the Administrative Agent, be held
by the Grantor separate and apart from its other property in trust for the
Administrative Agent.  The Administrative Agent agrees that unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the notice referred to in clause (b), the Grantor will have the
exclusive voting power with respect to any investment property constituting
Collateral and the Administrative Agent will, upon the written request of the
Grantor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by the Grantor which are necessary to allow the Grantor to
exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by the Grantor that would impair
any such Collateral or be inconsistent with or violate any provision of any Loan
Document.

SECTION 4.2  Change of Name, etc. The Grantor will not change its name or place
of incorporation or organization or federal taxpayer identification number
except upon 30 days’ prior written notice (or such shorter period as may be
agreed to by the Administrative Agent) to the Administrative Agent.  If the
Grantor is organized outside of the United States, it will not change its
“location” as determined in accordance with Sections 9-301 and 9-307 of the UCC
and as set forth in Item A of Schedule II hereto except upon 30 days’ prior
written notice (or

12


--------------------------------------------------------------------------------


such shorter period as may be agreed to by the Administrative Agent) to the
Administrative Agent.

SECTION 4.3  As to Receivables.

(a)           The Grantor shall have the right to collect all Receivables so
long as no Event of Default shall have occurred and be continuing.

(b)           Upon (i) the occurrence and continuance of an Event of Default and
(ii) the delivery of written notice by the Administrative Agent to the Grantor,
all proceeds of Collateral received by the Grantor shall be delivered in kind to
the Administrative Agent for deposit to a deposit account (the “Collateral
Account”) of the Grantor maintained with the Administrative Agent, and the
Grantor shall not commingle any such proceeds, and shall hold separate and apart
from all other property, all such proceeds in express trust for the  benefit of
the Administrative Agent until delivery thereof is made to the Administrative
Agent.

(c)           Following the delivery of notice pursuant to clause (b)(ii) of
this Section, the Administrative Agent shall have the right to apply any amount
in the Collateral Account to the payment of any Obligations which are due and
payable.

(d)           With respect to the Collateral Account, it is hereby confirmed and
agreed that (i) deposits in each Collateral Account are subject to a security
interest as contemplated hereby, (ii) each such Collateral Account shall be
under the control of the Administrative Agent and (iii) the Administrative Agent
shall have the sole right of withdrawal over such Collateral Account.

SECTION 4.4  As to Collateral.

(a)           Subject to clause (b) of this Section, the Grantor (i) may in the
ordinary course of its business, at its own expense, sell, lease or furnish
under the contracts of service any of the inventory normally held by the Grantor
for such purpose, and use and consume, in the ordinary course of its business,
any raw materials, work in process or materials normally held by the Grantor for
such purpose, (ii) will, at its own expense, endeavor to collect, as and when
due, all amounts due with respect to any of the Collateral, including the taking
of such action with respect to such collection as the Administrative Agent may
reasonably request following the occurrence of an Event of Default or, in the
absence of such request, as the Grantor may deem advisable, and (iii) may grant,
in the ordinary course of business, to any party obligated on any of the
Collateral, any rebate, refund or allowance to which such party may be lawfully
entitled, and may accept, in connection therewith, the return of goods, the sale
or lease of which shall have given rise to such Collateral.

(b)           At any time following the occurrence and during the continuance of
an Event of Default, whether before or after the maturity of any of the
Obligations, the Administrative Agent may (i) revoke any or all of the rights of
the Grantor set forth in clause (a), (ii) notify any parties obligated on any of
the Collateral to make payment to the Administrative Agent of any amounts due or
to become due thereunder and (iii)

13


--------------------------------------------------------------------------------


enforce collection of any of the Collateral by suit or otherwise and surrender,
release, or exchange all or any part thereof, or compromise or extend or renew
for any period (whether or not longer than the original period) any indebtedness
thereunder or evidenced thereby.

(c)           Upon request of the Administrative Agent following the occurrence
and during the continuance of an Event of Default, the Grantor will, at its own
expense, notify any parties obligated on any of the Collateral to make payment
to the Administrative Agent of any amounts due or to become due thereunder.

(d)           At any time following the occurrence and during the continuation
of an Event of Default, the Administrative Agent may endorse, in the name of the
Grantor, any item, howsoever received by the Administrative Agent, representing
any payment on or other proceeds of any of the Collateral.

SECTION 4.5  As to Intellectual Property Collateral.  The Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the condition (financial or
otherwise), business, operations, assets, liabilities (contingent or otherwise)
or properties of the Obligors taken as a whole:

(a)           the Grantor will not (i) do or fail to perform any act whereby any
of the Patent Collateral may lapse or become abandoned or dedicated to the
public or unenforceable, (ii) permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain all of the
Trademark Collateral in full force free from any claim of abandonment for
non-use, (B) fail to maintain as in the past the quality of products and
services offered under all of the Trademark Collateral, (C) fail to employ all
of the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration, (D) adopt or use any
other Trademark which is confusingly similar or a colorable imitation of any of
the Trademark Collateral, (E) use any of the Trademark Collateral registered
with any federal, state or foreign authority except for the uses for which
registration or application for registration of all of the Trademark Collateral
has been made or (F) do or permit any act or knowingly omit to do any act
whereby any of the Trademark Collateral may lapse or become invalid or
unenforceable, or (iii) do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
except upon expiration of the end of an unrenewable term of a registration
thereof, unless, in the case of any of the foregoing requirements in clauses
(i), (ii) and (iii), the Grantor shall either (x) reasonably and in good faith
determine that any of such Intellectual Property Collateral is of negligible
economic value to the Grantor, or (y) have a valid business purpose to do
otherwise;

(b)           the Grantor shall promptly notify the Administrative Agent if it
knows, or has reason to know, that any application or registration relating to
any material item of the Intellectual Property Collateral may become abandoned
or dedicated to the public or placed in the public domain or invalid or
unenforceable, or of any adverse determination or development (including the
institution of, or any such determination or development

14


--------------------------------------------------------------------------------


in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any foreign counterpart thereof or any court)
regarding the Grantor’s ownership of any of the Intellectual Property
Collateral, its right to register the same or to keep and maintain and enforce
the same;

(c)           the Grantor will take all necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or (subject to the terms of the Credit Agreement) any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue any application (and to obtain the relevant
registration) filed with respect to, and to maintain any registration of, the
Intellectual Property Collateral, including the filing of applications for
renewal, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and the payment of fees and taxes
(except to the extent that dedication, abandonment or invalidation is permitted
under the foregoing clause (a) or (b)); and

(d)           on the Closing Date (and thereafter upon the request of the
Administrative Agent; provided that, unless an Event of Default has occurred and
is continuing, such request shall be made no more than once in any period of 12
consecutive months) the Grantor will promptly execute and deliver to the
Administrative Agent (as applicable) a Patent Security Agreement, Trademark
Security Agreement and/or Copyright Security Agreement, as the case may be, in
the forms of Exhibit A, Exhibit B and Exhibit C hereto following its obtaining
an interest in any such Intellectual Property, and shall execute and deliver to
the Administrative Agent any other document required to acknowledge or register
or perfect the Administrative Agent’s interest in any part of such item of
Intellectual Property Collateral unless the Grantor shall determine in good
faith (with the consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed) that any Intellectual Property Collateral is
of negligible economic value to the Grantor.

SECTION 4.6  Further Assurances, etc.  The Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Administrative Agent may reasonably request, in order to perfect,
preserve and protect any security interest granted or purported to be granted
hereby or to enable the Administrative Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, the Grantor will

(a)           from time to time upon the request of the Administrative Agent,
promptly deliver to the Administrative Agent such stock powers, instruments and
similar documents, reasonably satisfactory in form and substance to the
Administrative Agent, with respect to such Collateral as the Administrative
Agent may reasonably request and will, from time to time upon the request of the
Administrative Agent after the occurrence and during the continuance of any
Event of Default promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Administrative Agent; if any
Collateral shall be evidenced by an instrument, negotiable document, promissory
note or chattel paper with a value in excess of $500,000, deliver and pledge to

15


--------------------------------------------------------------------------------


the Administrative Agent hereunder such instrument, negotiable document,
promissory note or chattel paper duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Administrative Agent;

(b)           file (or cause to be filed) such Filing Statements or continuation
statements, or amendments thereto, and such other instruments or notices
(including any assignment of claim form under or pursuant to the federal
assignment of claims statute, 31 U.S.C. § 3726, any successor or amended version
thereof or any regulation promulgated under or pursuant to any version thereof),
as the Administrative Agent may reasonably request in order to perfect and
preserve the security interests and other rights granted or purported to be
granted to the Administrative Agent hereby;

(c)           deliver to the Administrative Agent and at all times keep pledged
to the Administrative Agent pursuant hereto, on a first-priority (subject to
Section 7.2.3 of the Credit Agreement), perfected basis, at the reasonable
request of the Administrative Agent, all investment property constituting
Collateral, all Distributions with respect thereto, and after an Event of
Default, all Dividends and all interest and principal with respect to promissory
notes, and all proceeds and rights from time to time received by or
distributable to the Grantor in respect of any of the foregoing Collateral;

(d)           furnish to the Administrative Agent, from time to time at the
Administrative Agent’s request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail;

(e)           do all things reasonably requested by the Administrative Agent in
order to enable the Administrative Agent to have control (as such term is
defined in Article 8 and Article 9 of any applicable Uniform Commercial Code
relevant to the creation, perfection or priority of Collateral consisting of
deposit accounts, accounts and letter of credit rights) over any Collateral; and

(f)            notify the Administrative Agent if the Grantor reasonably
believes it is entitled to recover a commercial tort claim the value of which is
in excess of $1,000,000  and the Grantor take all such action reasonably
requested by the Administrative Agent to grant to the Administrative Agent and
perfect a security interest in such commercial tort claim.

With respect to the foregoing and the grant of the security interest hereunder,
the Grantor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral.  The Grantor agrees that a carbon, photographic or
other reproduction of this Security Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

16


--------------------------------------------------------------------------------


ARTICLE V
THE ADMINISTRATIVE AGENT

SECTION 5.1  Administrative Agent Appointed Attorney-in-Fact.  The Grantor
hereby irrevocably appoints the Administrative Agent its attorney-in-fact, with
full authority in the place and stead of the Grantor and in the name of the
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including:

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

(b)           to receive, endorse, and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) above;

(c)           to file any claims or take any action or institute any proceedings
which the Administrative Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral; and

(d)           to perform the affirmative obligations of the Grantor hereunder.

The Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 5.2  Administrative Agent May Perform.  If the Grantor fails to perform
any agreement contained herein, upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Administrative Agent
incurred in connection therewith shall be payable by the Grantor pursuant to
Section 4.7 of the Credit Agreement.

SECTION 5.3  Administrative Agent Has No Duty.  The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for

(a)           ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any investment
property, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or

(b)           taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.

17


--------------------------------------------------------------------------------


SECTION 5.4  Reasonable Care.  The Administrative Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral, if it takes such action for that purpose as the Grantor reasonably
requests in writing at times other than upon the occurrence and during the
continuance of any Event of Default, but failure of the Administrative Agent to
comply with any such request at any time shall not in itself be deemed a failure
to exercise reasonable care.

ARTICLE VI
REMEDIES

SECTION 6.1  Certain Remedies.  If any Event of Default shall have occurred and
be continuing:

(a)           The Administrative Agent may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may

(i)            require the Grantor to, and the Grantor hereby agrees that it
will, at its expense and upon request of the Administrative Agent forthwith,
assemble all or part of the Collateral as directed by the Administrative Agent
and make it available to the Administrative Agent at a place to be designated by
the Administrative Agent which is reasonably convenient to both parties, and

(ii)           without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable.  The Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days prior notice to the Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given.  The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

(b)           All cash proceeds received by the Administrative Agent in respect
of any sale of, collection from, or other realization upon, all or any part of
the Collateral shall be applied by the Administrative Agent against, all or any
part of the Obligations as set forth in Section 4.7 of the Credit Agreement.

(c)           The Administrative Agent may

18


--------------------------------------------------------------------------------


(i)            transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, with or without disclosing that such
Collateral is subject to the Lien hereunder,

(ii)           notify the parties obligated on any of the Collateral to make
payment to the Administrative Agent of any amount due or to become due
thereunder,

(iii)          enforce collection of any of the Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto,

(iv)          endorse any checks, drafts, or other writings in the Grantor’s
name to allow collection of the Collateral,

(v)           take control of any proceeds of the Collateral, and

(vi)          execute (in the name, place and stead of the Grantor)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.

SECTION 6.2  Securities Laws.  If the Administrative Agent shall determine to
exercise its right to sell all or any of the Capital Securities that are
Collateral pursuant to Section 6.1, the Grantor agrees that, upon request of the
Administrative Agent, the Grantor will, at its own expense, use commercially
reasonable efforts to:

(a)           execute and deliver, and cause (or, with respect to any issuer
which is not a Subsidiary of the Grantor, use its best efforts to cause) each
issuer of the Collateral contemplated to be sold and the directors and officers
thereof to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts and things, as may be necessary or, in the
opinion of the Administrative Agent, advisable to register the sale of such
Capital Securities under the provisions of the Securities Act of 1933, as from
time to time amended (the “Securities Act”), and cause the registration
statement relating thereto to become effective and to remain effective for such
period as prospectuses are required by law to be furnished, and to make all
amendments and supplements thereto and to the related prospectus which, in the
reasonable opinion of the Administrative Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto;

(b)           use commercially reasonable efforts to qualify such Capital
Securities for sale under the state securities or “Blue Sky” laws and to obtain
all necessary governmental approvals for the sale of such Capital Securities, as
requested by the Administrative Agent;

(c)           cause (or, with respect to any issuer which is not a Subsidiary of
the Grantor, use its best efforts to cause) each such issuer to make available
to its security

19


--------------------------------------------------------------------------------


holders, as soon as practicable, an earnings statement that will satisfy the
provisions of Section 11(a) of the Securities Act; and

(d)           do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.

SECTION 6.3  Compliance with Restrictions.  The Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to (i) avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or (ii) obtain any required approval of the sale or
of the purchaser by any Governmental Authority or official, and the Grantor
further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to the Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

SECTION 6.4  Protection of Collateral.  The Administrative Agent may from time
to time, at its option, perform any act which the Grantor fails to perform after
being requested in writing so to perform (it being understood that no such
request need be given after the occurrence and during the continuance of an
Event of Default) and the Administrative Agent may from time to time take any
other action which the Administrative Agent reasonably deems necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

ARTICLE VII
MISCELLANEOUS PROVISIONS

SECTION 7.1  Loan Document.  This Security Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

SECTION 7.2  Binding on Successors, Transferees and Assigns; Assignment.  This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantor and its successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns.

SECTION 7.3  Amendments, etc.  No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by the Grantor from its
obligations under this

20


--------------------------------------------------------------------------------


Security Agreement, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent (on behalf of the Lenders or the
Required Lenders, as the case may be, pursuant to Section 10.1 of the Credit
Agreement) and the Grantor and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

SECTION 7.4  Notices.  All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement or at such other address or facsimile
number as may be designated by such party in a notice to the other party.  Any
notice or other communication, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.

SECTION 7.5  Release of Liens.  Upon (a) the Disposition of Collateral not in
contravention of the Credit Agreement or (b) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)).  Upon any such Disposition or
termination, the Administrative Agent will, at the Grantor’s sole expense,
deliver to the Grantor, without any representations, warranties or recourse of
any kind whatsoever, (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)) held by the Administrative Agent
hereunder, and execute and deliver to the Grantor such documents as the Grantor
shall reasonably request to evidence such termination.

SECTION 7.6  No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 7.7  Headings.  The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

SECTION 7.8  Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 7.9  Governing Law, Entire Agreement, etc.  THIS SECURITY AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR

21


--------------------------------------------------------------------------------


REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.  This Security
Agreement and the other Loan Documents constitute the entire understanding among
the parties hereto with respect to the subject matter hereof and thereof and
supersede any prior agreements, written or oral, with respect thereto.

SECTION 7.10  Counterparts.  This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 7.11  Foreign Pledge Agreements.  Without limiting any of the rights,
remedies, privileges or benefits provided hereunder to the Administrative Agent
for its benefit and the ratable benefit of the other Secured Parties, the
Grantor and the Administrative Agent hereby agree that the terms and provisions
of this Security Agreement in respect of any Collateral subject to the pledge or
other Lien of a Foreign Pledge Agreement are, and shall be deemed to be,
supplemental and in addition to the rights, remedies, privileges and benefits
provided to the Administrative Agent and the other Secured Parties under such
Foreign Pledge Agreement and under applicable law to the extent consistent with
applicable law; provided that in the event that the terms of this Security
Agreement conflict or are inconsistent with the applicable Foreign Pledge
Agreement or applicable law governing such Foreign Pledge Agreement, (i) to the
extent that the provisions of such Foreign Pledge Agreement or applicable
foreign law are, under applicable foreign law, necessary for the creation,
perfection or priority of the security interests in the Collateral subject to
such Foreign Pledge Agreement, the terms of such Foreign Pledge Agreement or
such applicable law shall be controlling and (ii) otherwise, the terms hereof
shall be controlling.

SECTION 7.12  Effect of Amendment and Restatement of the Existing Security
Agreements.  On the date of the effectiveness of this Security Agreement, each
Existing Security Agreement shall be amended, restated, consolidated and
combined in its entirety to read as set forth in this Security Agreement.  The
Grantor enters into this Security Agreement as an existing grantor under the
Existing Subsidiary Pledge and Security Agreement, as a successor in interest to
each of the Target Subsidiaries under the Existing Subsidiary Pledge and
Security Agreement and as a successor in interest to the Existing Borrower under
the Existing Borrower Pledge and Security Agreement.  The parties hereto
acknowledge and agree that the Liens and security interests as granted under the
Existing Security Agreements securing payment of the “Obligations” (as defined
in the Existing Credit Agreement) are in all respects continuing and in full
force and effect (as assigned to the Administrative Agent for the benefit of the
Secured Parties pursuant to this Security Agreement) and shall hereafter be
governed by this Security Agreement.

22


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

REDDY ICE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Name:

 

Steven J. Janusek

 

 

Title:

 

Chief Financial and Accounting Officer

 


--------------------------------------------------------------------------------


 

CREDIT SUISSE, CAYMAN ISLANDS

 

BRANCH,

 

  as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Rianka Mohan

 

 

Name:

 

Rianka Mohan

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

By:

/s/ Denise L. Alvarez

 

 

Name:

 

Denise L. Alvarez

 

 

Title:

 

Associate

 


--------------------------------------------------------------------------------